Citation Nr: 1001204	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from December 1946 
to June 1948 and from May 1949 to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO continued a 
50 percent rating for PTSD and denied TDIU.  

The Veteran requested an in-person hearing on his January 
2007 appeals form.  In April 2007, he changed his request to 
a videoconference hearing.  Notice of the hearing was sent to 
the Veteran at his listed address in January 2008.  
Documentation in the file reflects that the Veteran failed to 
report to the hearing at the scheduled time in February 2008.  
As a result, the Board will proceed to adjudicate the 
Veteran's claims.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity (due to such 
symptoms as impairment of short-term memory; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  

2.  PTSD is not manifested by deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  Suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; and 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene.  
CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

In correspondence dated in May 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b). Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim for an increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  

The U.S. Court of Appeals for Veterans Claims (Court), in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  
The Court held that a notice letter must inform the Veteran 
that, to substantiate a claim, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009).  Reviewing the May 2005 correspondence 
in light of the Federal Circuit's decision, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a) compliant 
notice as to his increased rating claim.

The Veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  Therefore, there is no prejudice to the 
Veteran for the Board to render a decision here.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

II. Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders.  Under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009), a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411.  

The Federal Circuit and the United States Court of Appeals 
for Veterans Claims (Court) have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The 
Court has recognized that a Global Assessment of Functioning 
(GAF) score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  In addition, the Court has held 
that a GAF score is only one factor in determining a 
veteran's disability rating.  See Brambley v. Principi, 
17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

III. Analysis

The evidence of record shows the Veteran's PTSD is manifested 
by occupational and social impairment with reduced 
reliability and productivity due symptoms such as impairment 
of short-term memory; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships.  At the October 2007 VA 
examination, the Veteran's remote and recent memory were 
described as "normal" but he was unable to remember three 
objects after a short period of time.  He could give his date 
of birth, dates of service and relay current events.  The 
Veteran has been married for over 54 years and has two 
children.  He is easily angered, irritable, and verbally 
aggressive.  He has friends he talks to on the phone but 
socialization is mainly with his relatives.  The June 2005 VA 
examination reflected the same scenario.  According to the 
October 2007 VA examination report, the Veteran avoids people 
because he is afraid they will ask about war experiences 
which he knows will trigger nightmares and flashbacks.  

Although occupational and social impairment with reduced 
reliability and productivity best approximates the Veteran's 
disability picture, the Veteran still does not manifest many 
of the symptoms listed under this rating.  At no point in the 
file was a flattened affect demonstrated; in most VA 
psychiatrists notes it was described as congruent or good (at 
the October 2007 VA examination it was constricted).  His 
speech was not circumstantial, circumlocutory, or 
stereotyped.  A slight speech impediment was noted in his 
records.  The October 2007 VA examination stated he did not 
get panic attacks.  He had a short attention span but did not 
appear to have difficulty in understanding complex commands.  
His judgment, intelligence and insight were intact.  There 
were no indications in the file that he had impaired abstract 
thinking.  The GAF score was 55.  

The Veteran's GAF scores ranged from 48 to 65 in VA 
outpatient treatment reports dated from February 2005 to 
2007.  Scores ranging from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (no friends, unable to 
keep a job).  GAF scores ranging between 51 to 60 reflect 
more moderate symptoms (flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (few friends, 
conflicts with peers or co- workers).  Recognizing that GAF 
scores do not solely determine the outcome, see Sellers, 
372 F.3d at 1326-27 and Brambley, 17 Vet. App. at 26, the 
Board finds that the overall evidence is more reflective of 
moderate symptomatology.  

Most of the criteria consistent with a 70 percent rating for 
PTSD are not exhibited by the Veteran.  No records showed 
suicidal ideation.  His speech was not illogical, obscure or 
irrelevant.  Although irritable, he was not periodically 
violent; his impulse control appeared to be intact.  All 
records showed him to be oriented to person, time and place.  
At no time was there a neglect of personal appearance and 
hygiene.  He maintained relationships with his family.  
Overall, the Veteran's disability picture appears to be 
better approximated by the 50 percent rating.  

It is not clear that the Veteran demonstrates occupational 
and social impairment in most areas.  His obsessional rituals 
mentioned in the October 2007 VA examination report were 
frequent hand-washing and needing everything to be in its 
place.  However, in describing problems with activities of 
daily living only slight problems with household chores and 
shopping as well as a moderate problem with exercise was 
described.  The June 2005 VA report showed the Veteran was 
depressed nearly continuously and the October 2007 report 
reflected the Veteran had a difficult time adapting to 
stressful circumstances, but several of the VA psychiatrist 
notes showed the Veteran to be doing adequately or better 
from a mental status standpoint with his medication.  As a 
result, the Board finds the Veteran is not entitled to an 
increased rating for his service-connected PTSD.  

The Board has considered whether the Veteran is entitled to 
additional staged ratings.  Hart, 21 Vet. App. 505.  The 
Veteran's service-connected PTSD has not shown to be more 
than 50 percent disabling and as a result he is not entitled 
to a staged rating.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  The Veteran has not 
shown that his PTSD results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  No hospitalization has been shown.  

Marked interference with employment was not shown.  In a May 
2006 statement, the Veteran asserted he got nervous when he 
tried to work in security in 1995 and 1996.  He reported on 
his April 2005 claim form that the last time he worked was in 
1990.  At a September 2001 PTSD VA examination report it says 
he said he retired in 1990 and he reported unemployment from 
1990 to the present.  At the June 2005 VA general examination 
he stated he was on Social Security Disability since he was 
62 (He was born in 1928 and the year was 1990).  At the 
October 2007 VA examination he reported that he retired in 
Nov 1990.  And in October 2005 his last reported employer, a 
care and rehabilitation center, stated he worked from 1982 to 
1990.  While the weight of evidence reflects that the Veteran 
did not work in 1995 and 1996, even if he did, the overall 
evidence does not reflect that PTSD causes an exceptional 
employment impairment such that the schedular criteria are 
inadequate.  Consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.  


REMAND

The remaining issue on appeal is entitlement to a TDIU.  The 
Veteran currently has a combined rating of 60 percent 
(50 percent for PTSD, 20 percent for residuals of left 
shoulder dislocation and 0 percent for residuals of a right 
leg wound).  At the June 2005 general examination, the 
examiner was instructed to describe the extent of functional 
impairment due to both service-connected and non 
service-connected disabilities and to describe how the 
disabilities impact performance of both sedentary and non-
sedentary employment.  The examiner did not comment on the 
service-connected disabilities and their impact on functional 
impairment; the June 2005 and October 2007 PTSD examiners 
also did not address this issue.  On remand, the file should 
be sent back to the examiners or the Veteran should be given 
a new VA examination to address the impact of his 
service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following action: 

1. Return the file to the June 2005 
examiners or schedule the Veteran for a VA 
examination to determine the degree of 
occupational impairment caused by his 
service-connected PTSD, residuals of left 
shoulder dislocation, and residuals of a 
right leg wound.  

The examiner should specifically comment 
on the impact the Veteran's service-
connected disabilities have on his ability 
to participate in any gainful employment 
for which he is qualified (he completed 
eighth grade and has prior work experience 
as a maintenance man at a nursing home).  
The claims folder and a copy of this 
Remand must be made available to the 
examiner in conjunction with the 
examination.  

The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  

2. Re-adjudicate the Veteran's claim for 
TDIU.  If the decision remains in any way 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


